In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 08-720
                                      Filed: March 10, 2015

***************************
DAVID P. PEDDY and ALYSIA A. PEDDY, *                  UNPUBLISHED
legal representatives of a minor child,        *
D.P.P, JR.,                                    *       Special Master Hamilton-Fieldman
                                               *
                          Petitioners,         *
v.                                             *       Attorneys’ Fees and Costs; Reasonable Amount
                                               *       Requested to which Respondent Does Not
SECRETARY OF HEALTH                            *       Object.
AND HUMAN SERVICES,                            *
                                               *
                          Respondent.          *
***************************
John W. Frost, II, Frost, Van Den Boom & Smith, P.A., Bartow, FL, for Petitioners.
Ann D. Martin, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

          On October 9, 2008, David and Alysia Peddy (“Petitioners”) filed a petition on behalf of their
minor child, D.P.P., Jr., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioners alleged that the measles, mumps, and rubella (“MMR”) vaccination
administered to D.P.P., Jr., on October 10, 2006, either caused or significantly aggravated his seizure
disorder and developmental delays. On September 19, 2012, Special Master Golkiewicz, the Special
Master previously assigned to this case, ruled that Petitioners were entitled to compensation for D.P.P.,
Jr.’s injuries. On August 7, 2013, the undersigned issued a decision awarding damages to Petitioners
based on Respondent’s uncontested Proffer.




        1
          The undersigned intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107 347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to file a motion for redaction “of any information furnished by
that party (1) that is trade secret or commercial or financial information and is privileged or confidential,
or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” In the absence of such motion, the entire decision will be available to
the public. Id.
        2
          The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42
U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to individual
sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                     1
        On March 9, 2015, Petitioners filed a Stipulation of Facts Concerning Final Attorneys’ Fees and
Costs. Pursuant to their Stipulation, the parties have agreed to an award of $295,000.00 in attorneys’ fees
and costs. In accordance with General Order Number 9, Petitioners represent that they did not personally
incur any expenses in pursuit of this claim.

        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to 42
U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, the undersigned hereby awards the amount of $295,000.00, in the form of a check
made payable jointly to Petitioners and Petitioners’ counsel, John W. Frost, II, of the Frost, Van
Den Boom & Smith, P.A.

      In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                                   /s/ Lisa D. Hamilton-Fieldman
                                                                   Lisa D. Hamilton-Fieldman
                                                                   Special Master




        3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                     2